OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We read the memorandum at the Appellate Division to be a substitution of its discretion for that of Special Term (cf. Matter of Von Bulow, 63 NY2d 221, 225, n). Under the circumstances of this case it cannot be said that the Appellate Division abused its discretion as a matter of law in granting the motion to file a late notice of claim. With respect to the contention that the case should be held to be moot, on the ground that the time for serving the complaint expired after the motion to file a late notice of claim was made, we would note that the running of the statute was tolled once the motion was made (Giblin v Nassau County Med. Center, 61 NY2d 67).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, with costs, in a memorandum.